Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 04/06/2021.
Priority
This application, filed 01/24/2019, Pub. No. U.S. 2019/0154674 A1, published 05/23/2019, is a continuation of application 14/894,207, Pub. No. US 2016/0195522 A1, published 07/07/2016, now abandoned, which is a 371 filing of PCT/JP2014/064659, Pub. No. WO2014/192963 (A1), published 12/04/2014, which claims foreign priority to JP 2013-115756, filed 05/31/2013.
Status of Claims
Claims 1-7 are currently pending.  Claims 1-7 have been subject to the species election requirement mailed 11/02/2017.  Claim 4 is withdrawn from consideration.  Claims 1-3 and 5-7 are examined.
Election/Restrictions
Applicant's election, without traverse, of species:
(1)	serum as a sample;
(2)	prostate-specific antigen (PSA) as an analyte;
(3)	latex particles, average particle size 320 nm as insoluble carrier particles;
(4)	anti-PSA monoclonal antibodies as a binding partner;
(5)	700 nm as a wavelength; 30 to 270 seconds after the second reagent solution (R2) is added as a time point at which intensity of scattered light is determined; 

in the reply filed on 04/06/2021 is acknowledged.  
With regard to species (5) and (6), as best understood by the Examiner in view of paragraph [0032] of the specification as filed, the intensity of scattered light was measured for the time period between 30 seconds after the addition of R2 (the first time point) and 270 seconds after the first time period (the second time period); the absorbance was measured for the time period between 30 seconds after the addition of R2 (the third time point) and about 90 seconds after the third time point (the fourth time point).
Applicant identified Claims 1-3 and 5-7 as reading on the elected species.  
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/06/2021.
Information Disclosure Statement
The information disclosure statements, submitted on 01/24/2019, 12/17/2019, 09/18/2020, 01/04/2021, 02/04/2021 and 03/26/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  as missing an article “a” prior recitations “first and second time points” and “third and fourth time points”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as obvious over JP 2008-008794, published 01/17/2008 (IDS submitted 01/24/2019); in view of CN 101907628, published 12/08/2010 (IDS submitted 01/24/2019); JP 2008-298505, published 12/11/2008 (IDS submitted 01/24/2019); Sundrehagen et al., US 2002/0168784, published 11/14/2002 (IDS submitted 01/24/2019); and Yogi et al., WO 2013/042524 A1, published 03/28/2013, US counterpart of which Yogi et al., US 2014/0220705, published 08/07/2014 (IDS submitted 01/24/2019).
The claims, as recited in the independent Claim 1, are drawn to: 

    PNG
    media_image1.png
    168
    765
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    677
    759
    media_image2.png
    Greyscale



With regard to Claim 1, JP 2008-008794, throughout the publication, teaches:
an immunoassay using a latex agglutination reaction (paragraphs [0002], [0026], corresponding to the "a particle-enhanced agglutination immunoassay" of the present application), wherein
absorbance of a test solution is measured at prescribed time periods (paragraph [0016]), and the constituent concentration included in the test solution is analyzed on the basis of a calibration curve indicating the relationship between the absorbance and the constituent concentration included in the test solution when the turbidity of the test solution to be analyzed is low (paragraph [0007]), and 
scattered light reflected from the test solution is measured at prescribed time periods (paragraph [0019]), and the constituent concentration included in the test solution is analyzed on the basis of a calibration curve indicating the relationship between the scattered-light intensity and the constituent concentration included in the test solution when the turbidity of the test solution to be analyzed is high (paragraphs [0006]-[0007]).
JP 2008-008794 does not teach the independent variables in the calibration curve to be the amount of change of scattered-light intensity and the amount of change of absorbance between the different points in time.  The independent variables in the calibration curve in JP 2008-008794 are merely the scattered-light intensity and absorbance (although such amounts of change can be computed by measuring at prescribed time periods).  

CN 101907628, throughout the publication, and, for example, in Abstract, teaches:
“The invention discloses a reagent kit for measuring the content of C-reactive protein in whole blood and a measuring method thereof. The reagent kit comprises a reagent 1 and a reagent 2, wherein the reagent 1 comprises a surfactant and a proper amount of buffer solution, and the content of the surfactant is 0.1-3g/L; and the reagent 2 comprises polystyrene latex adsorbed with a C-reactive protein antibody and a proper amount of buffer solution, and the content of the polystyrene latex adsorbed with the C-reactive protein antibody is 0.5-3g/L. The measuring method comprises the following steps of: collecting a whole blood sample of a subject, uniformly mixing the reagent 1 and the whole blood sample, then adding the reagent 2 for uniformly mixing, detecting the absorbance and the scattering light intensity of a reaction system at 625-800nm, and computing the content of the C-reactive protein in the whole blood by contrasting a standard curve. In the reagent kit and the measuring method, the whole blood of the subject can be used as a measured sample, the operation is simple, and results are accurate. The invention relieves the pain of the subjects, particularly for the child and newborn subjects and the subjects with more difficult vein blood collection, such as patients with large-area burns, and the like.”  Emphasis added.


In Example 3, CN 101907628 teaches measuring absorbance and scattering light intensity at 700 nm in 20 and 60 seconds time points after mixing of a sample solution and calculating the content of C-reactive protein in blood by comparing with a standard curve.
Although CN 101907628 teaches measuring absorbance and scattering light intensity at 2 different time points, this reference does not expressly teach a standard curve plotted based on the time-dependent change of absorbance and scattering light intensity.

JP 2008-298505, throughout the publication, teaches immunodiagnostic measurements using latex agglutination, wherein, when using a calibration curve for indicating a degree of agglutination of latex particles with respect to the concentration of a substance to be tested after mixing and stirring the substance to be tested and a reagent in order to derive the concentration of the substance to be tested (paragraphs [0002]-[0007]), the degree of agglutination can be derived from a rate assay method involving obtaining at least two measurement values at different points in time and deriving the amount of increase of the measurement values and an end point assay method involving deriving a measurement value at the point in time thought to be the reaction end point, in both the method for detecting scattered-light intensity and the method for detecting absorbance (paragraph [0070]).  In paragraph [0006], JP 2008-298505 teaches that the rate assay method provides an improvement in detection sensitivity and speeding up the measurement.  In paragraph [0062], JP 2008-298505 teaches different antibodies as a binding partner, including anti-C-reactive protein (CRP) antibody.  With regard to the elected species (2) and (4), although JP 2008-298505 does not specifically teach anti-PSA antibody as a binding partner, as evidenced by Sundrehagen et al., for example, in paragraph [0065], both CRP and PSA are typical protein analytes for agglutination technology.  With regard to the elected species (1), in paragraph [0066], JP 2008-298505 teaches serum as a sample.  With regard to the elected species (3), in paragraph [0031], JP 2008-298505 teaches the mean particle diameter of 0.05-0.6 µm.  

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the rate assay approach, taught by JP 2008-298505, in the method, taught by JP 2008-008794.
One of ordinary skill in the art would have been motivated to have made and used the rate assay approach, taught by JP 2008-298505, in the method, taught by JP 2008-008794, because it would be desirable to improve detection sensitivity and speeding up the measurement by employing the rate assay approach, taught by JP 2008-298505.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the rate assay approach, taught by JP 2008-298505, in the method, taught by JP 2008-008794, because, as evidenced by JP 2008-298505, it was known in the art that, in both the method for detecting scattered-light intensity and the method for detecting absorbance, the degree of agglutination can be derived from a rate assay method involving obtaining at least two measurement values at different points in time and deriving the amount of increase of the measurement values and, as well as, from an end point assay method involving deriving a measurement value at the point in time thought to be the reaction end point.  Moreover, measuring both absorbance and scattering light intensity at 2 different time points in the same sample was known in the art, as evidenced by CN 101907628.

With regard to Claim 2, JP 2008-298505, in paragraphs [0091]-[0092], teaches conducting the turbidity measurements for the rate assay method in a Hitachi 7020 model automatic analyzer (note: this analyzer is the absorbance measurement model) after 50 seconds have elapsed and after 200 seconds have elapsed after mixing and stirring, and, in Example 3, CN 101907628 teaches measuring absorbance and scattering light intensity in 20 and 60 seconds time points after mixing of a sample solution, respectively.  

With regard to Claim 3, given the teachings of CN 101907628, one of ordinary skill in the art would have known that the detection time of the absorbance value is shorter than the scattered light intensity from the start of the reaction.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have selected shorter detection intervals for absorbance and longer detection intervals for scattered light intensity.  

With regard to Claims 5-7, Yogi et al., throughout the publication, an, for example, in Abstract, teach:

    PNG
    media_image3.png
    468
    623
    media_image3.png
    Greyscale
 Emphasis added.

In paragraphs [0029], [0043] and [0049] of US 2014/0220705, Yogi et al. teach measuring changes in the amount of transmitted light at 660 nm and 750 nm and measuring changes in the amount of scattered light at 700 nm in a latex immunity analysis.  It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used an automatic analyzer, taught by Yogi et al., for conducting the instantly claimed method, because, as taught by Yogi et al., it provides conditions suitable for performing latex immunoassay with a high sensitivity using a method of measuring absorbance and scattered light.

With regard to the elected species (5) and (6), it is noted that, no prior art was found for a particle enhanced agglutination immunoassay, wherein the intensity of scattered light was measured for the time period between 30 seconds after the addition of R2 (the first time point) and 270 seconds after the first time period (the second time period); and the absorbance was measured for the time period between 30 seconds after the addition of R2 (the third time point) and about 90 seconds after the third time point (the fourth time point). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3 of copending Application No. 16/329,116 (the ‘116 application), Pub. No. US 2019/0226988 A1, published 07/25/2019, for which Notice of Allowance has been mailed 02/24/2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘116 application claims: 

    PNG
    media_image4.png
    456
    993
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    154
    995
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    761
    999
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    518
    1000
    media_image7.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641